Case 7:21-cv-05476-VB Document 17 Filed 07/30/21 Page 1 of 1

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

oo enero en een ene eee nen nee eneeeneeeceeeenneenes x
ZINDY SHWARTZ, :
Plaintiff, :
Vv. : ORDER
BARCLAYS BANK DELAWARE, and : 21 CV 5476 (VB)
EQUIFAX INFORMATION SERVICES, INC.,
Defendants.
- oe n-X

 

On June 22, 2021, plaintiff Zindy Shwartz commenced the instant action against
defendants Barclays Bank Delaware and Equifax Information Services, Inc. (Doc. #1). On June
23, 2021, the Clerk of Court issued summonses as to Barclays Bank Delaware. (Doc. #6). And
on June 25, 2021, plaintiff docketed proof of service indicating service on Barclays Bank
Delaware on June 24, 2021. (Doc. #9). Accordingly, Barclays Bank Delaware had until July 15,
2021, to respond to the complaint. See Fed. R. Civ. P. 12(a)(1)(A)Q).

As of July 28, 2021, Barclays Bank Delaware had not answered, moved, or otherwise
responded to the complaint. Accordingly, on July 28, 2021, the Court issued an Order
instructing plaintiff to seek a certificate of default as to Barclays Bank Delaware and to move for
default judgment against that defendant. (Doc. #15).

However, on July 29, 2021, plaintiff filed another affidavit of service on the docket,
indicating service on Barclays Bank Delaware on July 29, 2021. (Doc. #16). Pursuant to that
affidavit of service, Barclays Bank Delaware has until August 19, 2021 to answer, move, or
otherwise respond to the complaint.

Accordingly, because it no longer appears that Barclays Bank Delaware is in default, the
Court’s July 28, 2021, Order is VACATED. AII deadlines set therein are cancelled.

Dated: July 30, 2021
White Plains, NY
SO ORDERED:

Yul

Vincent L. Briccetti
United States District Judge

 

 

 
